328 S.W.3d 713 (2010)
Ronald MORRIS, Claimant/Appellant,
v.
PREFERRED MEAL SYSTEMS, INC., and Division of Employment Security, Respondents.
No. ED 95428.
Missouri Court of Appeals, Eastern District, Division One.
November 9, 2010.
Ronald Morris, St. Louis, MO, pro se.
Michael Pritchett, Jefferson City, MO, for Respondent.
Preferred Meal Systems, St. Louis, MO, pro se.
ROY L. RICHTER, Chief Judge.
Ronald Morris (Claimant) appeals the Labor and Industrial Relations Commission's (Commission) decision denying his application for unemployment benefits. We dismiss the appeal.
A deputy of the Division of Employment Security (Division) concluded that Claimant was ineligible for unemployment benefits. Claimant appealed to the Appeals Tribunal, which dismissed his appeal. Claimant then filed an application for review with the Commission, which issued an order affirming the Appeals Tribunal's decision. Claimant has now filed a notice of appeal to this Court. The Division has filed a motion to dismiss Claimant's appeal, asserting it is untimely. Claimant has not filed a response to the motion.
The right of appeal is purely statutory and where statutes do not give such a right, no appeal exists. Labrier v. Anheuser Ford, Inc., 621 S.W.2d 51, 53 (Mo. banc 1981). Section 288.210, RSMo 2000, requires that an aggrieved party's notice of appeal be filed with the Commission within twenty days after the decision of the Commission becomes final. The decision of the Commission becomes final ten days after the date of mailing of the decision to the parties. Section 288.200.2, RSMo 2000.
Here, the Commission mailed its decision to Claimant on July 12, 2010. Therefore, the notice of appeal to this Court was due on or before August 11, 2010. Sections 288.200.2, 288.210. Claimant faxed his notice of appeal to the Commission on August 30, 2010. As a result, Claimant's notice of appeal is untimely under section 288.200. The unemployment statutes do not provide for the late filing of the notice of appeal and do not recognize any exceptions for filing out of time. McCuin Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). Therefore, our only recourse is to dismiss the appeal.
*714 The Division's motion to dismiss is granted. The appeal is dismissed.
KURT S. ODENWALD and GARY M. GAERTNER, JR., JJ., concur.